DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an amended final office action for application Serial No. 16/050,646 filed on
06/29/2021. Claims 1, 3-5, 7-9 and 12-15 have been examined and fully considered
Claims 1, 4-5, 8-9, and 12 have been amended.
Claims 13-15 are newly added.
Claims 1, 3-5, 7-9 and 12-15 are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments with respect to claim(s) 1, 4-5, 8-9, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, the Application’s amendment have overcome the 35 U.S.C. § 112 raised in the previous action; therefore the previous 35 U.S.C. § 112 claim rejection are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (WO-2018/127789; previously presented) in view of NPL Klaus Szielasko et al. “Fingerprint signatures based on nanomagnets as markers in materials for tracing and counterfeit protection” (hereinafter referred to as Szielasko), and further in view of Hilsebecher et al. (US-2010/0097200; previously), and still further in view of  Breed (US-2014/0104051; previously recorded).
	Regarding claim 1, (Currently Amended) Day discloses a method for operating a host motor vehicle, comprising: 
	operating a lidar sensor mounted onboard the host vehicle (Para. [074], lines 8-9, a LIDAR system mounted on a vehicle) to detect at least two objects (Para. [018], lines 3, identifying objects in a vehicle's surroundings), read respective nano-fingerprints on the objects (Day: Para. [0205], lines 1-2, determines a reflectivity fingerprint of a particular object based on the reflectivity of the detected portions)…
 The reflected light is detected by sensor 116 and information about the object (e.g., the distance to object 212) is determined by processing unit 108); 
	… and 
	operating a control unit (Para. [0167], line 9, a control unit) to control operation of the host vehicle utilizing the position data (Para. [075], lines 27-34, It is noted that additional information may be used by the LIDAR system for determining the distance, e.g. location information (e.g. relative positions) between the projection location, the detection location of the signal; and Para. [0202], lines 22-25, the at least one processor may cause the host vehicle to slow down (by decelerating and/or by braking) and/or change lanes to avoid a collision with the particular object.  In another example, if the particular object is classified as a stop sign, the at least one processor may cause the host vehicle to stop at the stop sign) and the object data (Para. [076], lines 13-15, the LIDAR system may be used for detecting a plurality of objects in an environment of the LIDAR system. The term "detecting an object in an environment of the LIDAR system" broadly includes generating information)…
Day does not explicitly disclose in combination with claim as whole
	… to read respective nano-fingerprints on the objects that contain object data in encoded form, and to generate sensor data related to the objects, 
	wherein the at least two objects are components of a target motor vehicle;
	…
	operating a scanning module to extract, from the sensor data, the object data encoded in the nano-fingerprints and utilize the object data to identify the objects as being specific components of the target vehicle; 

	…and further using information relating to the meta-object.
	However, the pertinent art of the reference Szielasko teaches
	… to read respective nano-fingerprints on the objects that contain object data (see at least Page. 4, To read out the invisible signature, a GMR gradiometer sensor scans the surface of the signed object) in encoded form (see at least Page. 4, Fingerprint signatures composed of those two materials cannot easily be identified as such with the naked eye if the particles are submerged in other paint), and to generate sensor data related to the objects (see at least Abstract: The nano-markers, which are applied as inks, can remotely be read out in a fast and simple way with a GMR sensor and yield an unmistakable signal pattern; and Page. 4, Moreover, any sequence of alternating regions with superparamagnetic, respectively, permanently magnetic particles can be printed and read out with the two detection modes as described. This generates a unique key, i.e. simply the choice of structural arrangement of nano-entities yields great complexity. Nevertheless, although very complex, any individual structure can be easily read out, digitally processed and, for instance, compared to a database to find the pattern for a fast, easy and unambiguous confirmation of originals and vice versa detection of possible imitates Retrieved from Internet: <https://patents.google.com/scholar/2017915919778807861>). 	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method for operating a host motor vehicle as taught by Day and combine … to read respective nano-fingerprints on the objects that contain object data in encoded form, and to generate sensor data related to the objects as taught by Szielasko. One of 
	However, in addition and in the alternative, Hilsebecher teaches
	to generate sensor data (see at least Para. [0023], lines 2-3, predetermined characteristic patterns that are used for comparison with patterns generated from the received signals) related to the objects, wherein the “at least two objects” are components of a target motor vehicle (see at least Para. [0029], lines 5-11, an object detection sensor 3 that detects the vehicle surroundings in front of the vehicle and identifies objects within the limits of detection range 39. Object detection sensor 3 therefore emits electromagnetic radiation that is partially reflected on objects within detection range 39 and is reflected back to object detection sensor 3, which receives it and analyzes it; and lines 23-29, In FIG. 5, the points at which the electromagnetic power emitted by object detection sensor 3 is reflected on objects 40, 41, 42, 43, 44 are marked by small x's. Thus, for example, passenger vehicle 40 has one reflection point on the left rear corner, two reflection points on the right rear corner and one reflection point each on the right front and right rear wheels). 
	… the object data encoded in the nano-fingerprints (see at least Para. [0020], FIG. 5 shows a first traffic situation, in which the individual reflection points of the reflected electromagnetic radiation are illustrated) and utilize the object data to identify the objects as being specific components of the target vehicle (see at least Para. [0024], lines 26-28, In computation device 6, the input signals of object detection sensor 3 are analyzed, the identified objects are classified; Para. [0027], lines 36-42, On the basis of the choice of stored characteristic patterns having the greatest similarity to the characteristic patterns ascertained, in step S35 the object classification is performed by deducing the corresponding object class on the basis of the stored characteristic pattern, so that the reflection points of an object may be assigned to a passenger vehicle), 
	operating an identification module to use the identification of the objects as being specific components to assign the object data to a meta-object representing the target vehicle (see at least Abstract: A method and device for identifying and classifying objects, electromagnetic radiation being emitted by a sensor, the radiation components reflected on objects being received by the sensor, the received signals; Para. [0026], lines 22-24, whereupon in step S25 an object classification may be performed by assigning the detected object to one of the object classes); and
	operating a control unit (see at least Para. [0024], lines 19-20, an adaptive cruise control or as a control device) to control operation of the host vehicle utilizing the position data and the object data (Hilsebecher: Para. [0024], lines 29-34, In the case when classification device 1 is used for the adaptive cruise control of a vehicle 37, control signals for actuating the drive train and the deceleration mechanisms are set as a function of the received signals of object detection sensor 3 and object classes ascertained therefrom), and further using information relating to the meta-object (see at least Para. [0026], lines 22-24, whereupon in step S25 an object classification may be performed by assigning the detected object to one of the object classes).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Day in view of Szielasko and combine to generate sensor data related to the objects “at least two objects” are components of a target motor vehicle; …the object data encoded in the nano-fingerprints and utilize the object data to identify 
	However, in addition and in the alternative, Breed teaches
	operating a scanning module to extract, from the sensor data (see at least Para. [0179], lines 3-8, The laser radar or lidar scanner will return information as to distance to an object in the scanned field, e.g., laser beam reflections will be indicative of presence of object in path of laser beam 104 and from these reflections, information such as the distance between the vehicle and the object can be obtained)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Day, Szielasko and Hilsebecher and combine operating a scanning module to extract, from the sensor data… as taught by Breed. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the vehicle can use this information along with the calculated separation distances to improve the accuracy of its position determination (Breed: Para. [0125], lines 13-15).
	Regarding Claim 3, the combination of Day, Szielasko, Hilsebecher and Breed teaches the method of claim 1. Day nor Szielasko explicitly teach wherein the position data are used to determine a velocity of the target motor vehicle.  
	However, in the same field of endeavor, Hilsebecher teaches: 
Object detection sensor 3 may advantageously be designed as a radar sensor or a lidar sensor, this sensor making it possible to ascertain the distance, the azimuth angle of reflecting object 40, 41, 42, 43, 44 with regard to the central axis of the sensor and optionally the relative velocity of the object detected with regard to host vehicle 37).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Day, Szielasko, Hilsebecher and Breed and combine wherein the position data are used to determine a velocity of the target motor vehicle as taught by Hilsebecher. One of ordinary skill in the art would have been motivated to make this modification in order to convey it possible to update the characteristic patterns originally saved by refining the characteristic patterns to an ever greater extent by successful object classifications during operation (see at least Para. [0008], lines 3-6).
	Regarding Claim 5, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the similar premise.
	Regarding Claim 7, the combination of Day, Szielasko, Hilsebecher, and Breed teaches the claim according to claim 5. Claim(s) 7 recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the similar premise.
	Regarding claim 13. (New) the combination of Day, Szielasko, Hilsebecher and Breed teaches the method of claim 1. Day further discloses wherein the nano-fingerprints are active codes which are stored in a memory (see at least Para. [0206], lines 1-5, processor accesses memory that stores a plurality of indicators of fingerprints of various objects. For example, a database of reflectivity fingerprints with associated classifications may be accesses. The database may store entire fingerprints or may store one or more unique features (i.e., indicators) of the fingerprints. For example, the database may store indicators indicative of spatial relationship between locations associated with different reflectivities) and emitted by the nano-fingerprints (see at least Para. [0205], lines 1-3, at least one processor determines a reflectivity fingerprint of a particular object based on the reflectivity of the detected portions. As explained above, the reflectivity fingerprint may include the reflectivities of the detected portions) when the nano-fingerprints are struck by a laser beam (see at least Para. [076], lines 1-4, the LIDAR system may be used for detecting a plurality of objects in an environment of the LIDAR system. The term "detecting an object in an environment of the LIDAR system" broadly includes generating information which is indicative of an object that reflected light toward a detector associated with the LIDAR system).
	Regarding Claim 14, the combination of Day, Szielasko, Hilsebecher, and Breed teaches the claim according to claim 5. Claim(s) 14 recites analogous limitations to claim(s) 13 above, and is/are therefore rejected on the similar premise.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, Szielasko, Hilsebecher and Breed as applied to claims 1 and 5 above, and further in view of Blumberg et al. (US-2016/0247221).
	Regarding claim 4, (Currently Amended) the combination of Day, Szielasko, Hilsebecher and Breed teaches the method of claim 1. Day does not explicitly disclose wherein the nano- fingerprints are nano-barcodes or nano-QR codes 
	Szielasko teaches the nano-fingerprints (see at least Page 2, We demonstrate that nanomagnets with superparamagnetic, i.e. switchable magnetic properties, in combination with ferrimagnetic nanomagnets, can be used as fingerprint signatures).
nano-fingerprints as taught by Szielasko. One of ordinary skill in the art would have been motivated to make this modification in order to identify the failure of a component part of any system (for instance an engine) causes a fatal accident. In that case, the company that is the apparent manufacturer of the component part is made responsible.
	However, in addition and in the alternative, the pertinent art Blumberg teaches
	nano-fingerprints are nano-barcodes (see at least Para. [0073], Types of signatures include DNA or other molecular identifying code or make-up of a living or inanimate object which could also include embedded plasmas, ions, chips, nano-barcode structures, etc. with the specific purpose of identifying items such as bomb making material or radiation and/or tracking and identifying an object or person) or nano-QR codes.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Day, Szielasko, Hilsebecher and Breed and combine the nano-fingerprints are nano-barcodes or nano-QR codes as taught by Blumberg. One of ordinary skill in the art would have been motivated to make this modification in order to allow the system to create a more seamless database (Para. [0072], lines 5-6).
	Regarding Claim 8, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the similar premise.
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day (WO-2018/127789; previously recorded) in view of in view of NPL Klaus Szielasko et al. “Fingerprint signatures based on nanomagnets as markers in materials for tracing and counterfeit protection” (hereinafter referred to as Szielasko), and further view of Hilsebecher et al. (US-2010/0097200; previously recorded), and still further in view of  Breed (US-2014/0104051; previously recorded), and still further view of Teodor (DE-102016205139; previously recorded).
	Regarding claim 9, (Currently Amended) Day discloses a method comprising: 
	operating a lidar sensor of a motor vehicle to determine respective positions of a plurality of objects (see at least Para. [074], lines 8-9, a LIDAR system mounted on a vehicle; and Para. [074], line 9, an object detected in a field of view of the LIDAR system) and to scan a nano-fingerprint on each of the objects (see at least Para. [0205], lines 3-6, determines a reflectivity fingerprint of a particular object based on the reflectivity of the detected portions. As explained above, the reflectivity fingerprint may include the reflectivities of the detected portions and may further include a spatial relationship between the detected portions and/or sizes of the detected portions; and Para. [0206], lines 7-11, processor accesses memory that stores a plurality of indicators of fingerprints of various objects. For example, a database of reflectivity fingerprints with associated classifications may be accesses. The database may store entire fingerprints or may store one or more unique features (i.e., indicators) of the fingerprints. For example, the database may store indicators indicative of spatial relationship between locations associated with different reflectivities)… 
	controlling operation of the vehicle in accordance with the position data (see at least Para. [097], lines 27-34, The projected light is projected towards an outbound deflector 114A that functions as a steering element for directing the projected light in field of view 120. In this example, scanning unit 104 also include a pivotable return deflector 114B that direct photons (reflected light 206) reflected back from an object 208 within field of view 120 toward sensor 116. The reflected light is detected by sensor 116 and information about the object (e.g., the distance to object 212) is determined by processing unit 108), the object data (see at least Para. [076], lines 13-15, the LIDAR system may be used for detecting a plurality of objects in an environment of the LIDAR system. The term "detecting an object in an environment of the LIDAR system" broadly includes generating information). 
	Day does not explicitly disclose in combination with claim as whole
	…to scan a nano-fingerprint on each of the objects that contains object data in encoded form, each of the objects being a component of a target vehicle; 
	operating computer apparatus to extract object data encoded in the nano-fingerprint, the object data identifying each of the objects as being a specific component of the target vehicle,…, to assign the object data to a meta-object representing the target vehicle using the identification of the objects as the specific components, and to determine limits and dimensions of the target vehicle based on the position data and on data related to the meta-object; and 
	...the limits and dimensions of the target vehicle. 
	However, in addition and in the alternative, the pertinent art of the reference Szielasko teaches
	…to scan a nano-fingerprint on each of the objects that contains object data (see at least Page. 4, To read out the invisible signature, a GMR gradiometer sensor scans the surface of the signed object) in encoded form (Page. 4, Fingerprint signatures composed of those two materials cannot easily be identified as such with the naked eye if the particles are submerged in other paint. Retrieved from Internet: <https://patents.google.com/scholar/2017915919778807861>)…
that contains object data in encoded form… as taught by Szielasko. One of ordinary skill in the art would have been motivated to make this modification in order to identify the failure of a component part of any system (for instance an engine) causes a fatal accident. In that case, the company that is the apparent manufacturer of the component part is made responsible.
	Neither Day nor Szielasko explicitly teach
	…each of the objects being a component of a target vehicle; 
	operating computer apparatus to extract the object data encoded in the nano-fingerprint, the object data identifying each of the objects as being a specific component of the target vehicle,…, to assign the object data to a meta-object representing the target vehicle using the identification of the objects as the specific components, and to determine limits and dimensions of the target vehicle based on the position data and on data related to the meta-object; and 
	...the limits and dimensions of the target vehicle.
	However, in the same field of endeavor, Hilsebecher teaches:
	….each of the objects being a component of a target vehicle (see at least Para. [0029], lines 5-11, an object detection sensor 3 that detects the vehicle surroundings in front of the vehicle and identifies objects within the limits of detection range 39. Object detection sensor 3 therefore emits electromagnetic radiation that is partially reflected on objects within detection range 39 and is reflected back to object detection sensor 3, which receives it and analyzes it; and lines 23-29, In FIG. 5, the points at which the electromagnetic power emitted by object detection sensor 3 is reflected on objects 40, 41, 42, 43, 44 are marked by small x's. Thus, for example, passenger vehicle 40 has one reflection point on the left rear corner, two reflection points on the right rear corner and one reflection point each on the right front and right rear wheels),
	…the object data encoded in the nano-fingerprint, the object data identifying each of the objects as being a specific component of the target vehicle (see at least Para. [0024], lines 26-28, In computation device 6, the input signals of object detection sensor 3 are analyzed, the identified objects are classified; Para. [0027], lines 36-42, On the basis of the choice of stored characteristic patterns having the greatest similarity to the characteristic patterns ascertained, in step S35 the object classification is performed by deducing the corresponding object class on the basis of the stored characteristic pattern, so that the reflection points of an object may be assigned to a passenger vehicle)…
	…to assign the object data to a meta-object representing the target vehicle using the identification of the objects as the specific components (see at least Abstract: A method and device for identifying and classifying objects, electromagnetic radiation being emitted by a sensor, the radiation components reflected on objects being received by the sensor, the received signals; Para. [0026], lines 22-24, whereupon in step S25 an object classification may be performed by assigning the detected object to one of the object classes)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Day in view of Szielasko and combine …each of the objects being a component of a target vehicle; …the object data encoded in the nano-fingerprint, the object data identifying each of the objects as being a specific component of the target vehicle; and …to assign the object data to a meta-object representing the target vehicle using the identification of the objects as the specific components as taught by Hilsebecher. One 
	Neither Day nor Szielasko or Hilsebecher explicitly teaches:
	operating computer apparatus to extract…
	…to associate the object data with position data of the respective objects…
	to determine limits and dimensions of the target vehicle based on the position data and on data related to the meta-object; and 
	...the limits and dimensions of the target vehicle.
	However, in the same field of endeavor, Breed teaches:
	operating computer apparatus to extract (see at least Para. [0179], lines 3-8, The laser radar or lidar scanner will return information as to distance to an object in the scanned field, e.g., laser beam reflections will be indicative of presence of object in path of laser beam 104 and from these reflections, information such as the distance between the vehicle and the object can be obtained)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Day, Szielasko and Hilsebecher and combine operating computer apparatus to extract… as taught by Breed. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the vehicle can use this information along with the calculated separation distances to improve the accuracy of its position determination (see at least Para. [0125], lines 13-15).
	Neither Day, Szielasko nor Hilsebecher or Breed teaches:

	to determine limits and dimensions of the target vehicle based on the position data and on data related to the meta-object; and 
	...the limits and dimensions of the target vehicle.
	However, in the same field of endeavor, Teodor teaches:
	…to associate the object data with position data of the respective objects (see at least Para. [0033], lines 2-3, This data field can include a description field that contains an identification of the vehicle and / or a position of the vehicle and / or a distance from the vehicle)…
	to determine limits and dimensions of the target vehicle based on the position data and on data related to the meta-object (see at least Para. [0105], lines 1-4, An exchange of sensor information between participants on the street allows a further expansion of the field of vision of the V2X-capable vehicles, since they will perceive other vehicles within range as well as their locally perceived objects. 7, 700a shows the objects (vehicles) 720 within the range of perception of the local sensors for the own vehicle 710. *** Examiner interprets that the sensor address the limits and dimension from the field of vision within the range of the target); and 
	...the limits and dimensions of the target vehicle (see at least Para. [0041], lines 3-6, parameters of the local sensors of the sending vehicle can also be transmitted. This can relate in particular to the arrangement of the sensors on the vehicle and / or the properties of the sensors used. In this way, range, detection angle, resolution and other parameters can be transmitted for each sensor type).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the method as taught in the combination of Day, Szielasko, Hilsebecher and 
	Regarding Claim 15, the combination of Day, Szielasko, Hilsebecher, Breed and Teodor teaches the method according to claim 9. Claim(s) 15 recites analogous limitations to claim(s) 13 above, and is/are therefore rejected on the similar premise.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Day, Szielasko, Hilsebecher, Breed  and Teodor as applied to claim 9 above, and further in view of Blumberg et al. (US-2016/0247221).
	Regarding Claim 12, the combination of Day, Szielasko, Hilsebecher, Breed and Teodor teaches the method according to claim 9.  Claim(s) 12 recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the similar premise.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664